Citation Nr: 1746782	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-39 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the offset of the Appellant's Survivor Benefit Plan (SBP) annuity payments against the retroactive Dependent Indemnity Compensation (DIC) payments is valid?


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1949 to June 1951, from April 1953 to April 6, 1956, from April 27, 1956 to February 1960, from February 1963 to February 1966, and from February 1969 to January 1972.  

The Veteran died in April 2005.  The Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for the cause of the Veteran's death.  The accompanying notification letter noted that VA had withheld $30,264.86 from the retroactive Dependent Indemnity Compensation (DIC) payments to prevent a double payment for the period during which the Appellant received Survivor Benefit Plan (SBP) benefits through the Department of Defense's Finance Services.

The Board adjudicated this appeal in a December 2012 decision.  The Appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014, the Court issued a memorandum decision that vacated the December 2012 decision and remanded the case to the Board.  

In February 2015 and December 2016, the Board remanded this case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

REMAND

The Board regrets the additional delay, but another remand is necessary in this case.

The Appellant and the Veteran were married in September 1982 and remained married until the Veteran's death in April 2005.  During his lifetime, the Veteran authorized VA to deduct his Survivor Benefit Plan (SBP) premiums from his monthly VA benefits as of June 3, 2003.  See July 2003 DFAS-CL Form 1741/75.

In April 2005, the Appellant became entitled to collect SBP annuity payments from the Department of Defense and began to receive them at that time.  See August 2006 Defense Finance & Accounting Service (DFAS) Retired and Annuity Pay letter; see also March 2010 VA Form 21-0820c, Report of DFAS.  Thereafter, she was awarded service connection for the cause of the Veteran's death in a May 2010 rating decision and DIC benefits were assigned an effective date of April 15, 2005.  In the accompanying May 2010 notification letter, the Appellant was informed that she was not entitled to receive both benefits and that VA had withheld the amount of $30,264.86 from the retroactive DIC payments to prevent a double payment for the period during which the Appellant received SBP benefits.  The Appellant has appealed that offset, challenging VA's authority to withhold these payments.

The RO and the prior December 2012 Board decision relied on 38 C.F.R. § 3.658 (2016) to justify this offset.  In the October 2014 memorandum decision, the Court found that this regulation, which specifically addressed death compensation or benefits under the Federal Employee's Compensation Act, did not apply to a case involving SBP.  The Court explained that, by law and regulation, the Appellant has a right to receive a Statement of the Case (SOC) that complies with the dictates of VA regulations.  Regulations provide that the SOC must have a summary of applicable law and regulations and how they affect the AOJ's determination.  The Court explained that because VA relied on an inapplicable regulation (38 C.F.R. § 3.658) as the sole basis for reducing the DIC award, the August 2010 SOC did not provide the governing authority under which VA has the authority to act and recoup the asserted overpayment of benefits created through DoD, and therefore the SOC did not comply with the regulations, notably 38 C.F.R. § 19.29 (2016).  The VA Secretary agreed.  

As the Secretary has agreed that 38 C.F.R. § 3.658(a) does not apply, the Appellant was not provided the authority in the SOC for the reduction in her DIC award.  

In the memorandum decision, the Court explained that, before the Court, the VA Secretary relied on 38 U.S.C. § 5314 (West 2014) ("Indebtedness offsets") and its implementing VA regulation (38 C.F.R. §§ 1.911(a) and 1.912(a) (2016)), as well as a "Memorandum of Understanding Between the Department of Veterans Affairs and the Department of Defense-Retired Pay and Survivor Annuities" (MOU), which contains provisions concerning DIC and SBP.  See Department of Defense Financial Management Regulation 7000.14.R, vol. 7B, app. G, art. I-V (Oct. 2010) ("MOU").  The VA Secretary did not discuss the statutes relevant to "Title 10 offset."  

The February 2016 Supplemental SOC (SSOC) again incorrectly relied on 38 C.F.R. § 3.658 despite the Court's determination and the VA Secretary's agreement that this regulation does not apply to the current case.  In December 2016, the Board remanded the case to provide the Appellant with an SOC that satisfied the requirements of 38 C.F.R. § 19.29 (2016).  In February 2017, the AOJ issued an SSOC that improperly relied upon 38 C.F.R. §§ 3.658 and 3.700 (2016).  38 C.F.R. § 3.700 is inapplicable in this case as it applies to "concurrent benefits under laws administered by the Department of Veterans Affairs."  See 38 C.F.R. 
§ 3.700(b).  Moreover the SSOC failed to discuss specifically enumerated legal authority cited in the Board's prior remand and failed to provide an accounting method for determining that an offset in the amount of $30,264.86 was proper.

In order to satisfy the requirements of 38 C.F.R. § 19.29, the appellant must be furnished with a SSOC that addresses the applicability of 38 U.S.C.A. § 5314 and 38 C.F.R. §§ 1.911 and 1.912, and any other statutes and/or regulations, to the facts in this case.  It should also address the law that authorizes VA to recoup the asserted overpayment on behalf of DoD by reducing the Appellant's DIC award and any law or regulations governing her ability to request a waiver of this reduction.  Specifically, this should include:

(1)  any applicable, Title 10 or Title 38 provisions; 
(2)  the Memorandum of Understanding Between VA and the DoD - Retired Pay and Survivor Annuities (MOU), DoD 7000.14.R, Volume 7B, Appendix G; DoD Financial Management Regulations governing SBP - Annuities, DoD 7000.14.R, Volume 7B, Chapter 46; and 
(3)  the authority for VA to enter into the MOU as to SBP-DIC offsets that result in a reduction of the DIC award, as well as the relevance of, and any fact-finding pertinent to any other DoD regulation.

This SSOC should also include an accounting of how the amount of offset was determined and whether this was found to be an overpayment of DIC benefits or an overpayment of SBP benefits.  If an overpayment of DIC benefits was found, the Appellant should be provided with notification of how to request a waiver of overpayment.  If an overpayment of SBP benefits was found, the SSOC should address the basis upon which VA determined that this offset was the appropriate method for liquidation of the Appellant's SBP debt, including whether the annuitant's written authorization was necessary.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

1.  The body of this remand should be reviewed in its entirety to aid the RO in complying with this directive and to avoid a need for subsequent remands.

2.  Provide the Appellant with a SSOC that discusses how applicable laws and regulations affect the determination, including any applicable right to request a waiver of overpayment or other potential recoupment available in response to this offset.

The Court and the VA Secretary have already agreed that 38 C.F.R. § 3.658 does not apply to the present case.  Therefore a SSOC that relies on this regulation would not be compliant with the requirement for a SSOC under 38 C.F.R. § 19.29.  

The SOC should address the applicability of 38 U.S.C.A. § 5314 and 38 C.F.R. §§ 1.911 and 1.912, and any other statutes and/or regulations, to the facts in this case.  It should also address the law that authorizes VA to recoup the asserted overpayment on behalf of DoD by reducing the Appellant's DIC award and any law or regulations governing her ability to request a waiver of this reduction.  Specifically, this should include any title 10 or title 38 provisions; the Memorandum of Understanding Between VA and the DoD - Retired Pay and Survivor Annuities (MOU), DoD 7000.14.R, Volume 7B, Appendix G; DoD Financial Management Regulations governing SBP - Annuities, DoD 7000.14.R, Volume 7B, Chapter 46; and the authority for VA to enter into the MOU as to SBP-DIC offsets that result in a reduction of the DIC award, as well as the relevance of, and any fact-finding pertinent to any other DoD regulation.

The SOC should also include an accounting of how the amount of offset was determined and whether this was found to be an overpayment of DIC benefits or an overpayment of SBP benefits.  If an overpayment of DIC benefits was found, the Appellant should be provided with notification of how to request a waiver of overpayment.  If an overpayment of SBP benefits was found, the SOC should address the basis upon which VA determined that this offset was the appropriate method for liquidation of the Appellant's SBP debt, including whether the annuitant's written authorization was necessary.  

3.  The Appellant has already perfected her appeal and issuance of this corrected SSOC does not affect this claim's appellate status.  After allowing for an appropriate opportunity to respond, return the case to the Board for appellate consideration.  The Appellant is not required to submit an additional VA Form 9.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




